Citation Nr: 1451769	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-33 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder. 

3.  Entitlement to service connection for residuals of a broken right collar bone. 

4.  Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to March 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied entitlement to the benefits sought.  

The original rating decision did not specify whether the Veteran's claimed shoulder and collar bone disabilities pertained to his left or right side.  In October 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During the Veteran's hearing, he clarified that he was claiming right shoulder and right collar bone conditions; the Board has restyled those issues accordingly as shown on the title page.     

In order to ensure that all potential psychiatric disorders are addressed, to include PTSD and depressive disorder, the Board has recharacterized that issue accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a psychiatric disorder, to include PTSD and depressive disorder, entitlement to service connection for residuals of a broken right collar bone, and entitlement to service connection for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's October 2014 hearing testimony effectively withdrew his service connection claim for a low back disability. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for a low back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013).  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the Veteran's October 2014 Board hearing, he and his representative withdrew the appeal of entitlement to service connection for a low back disability.   Therefore, there remain no allegations of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim, and it is dismissed.

ORDER

The appeal as to the issue of service connection for a low back disability is dismissed. 


REMAND

Right Shoulder and Right Collar Bone Disabilities

The Veteran reported that his right shoulder disability and his residuals of a broken right collar bone both stem from the same two incidents that occurred shortly after basic training.  In a July 2011 statement, the Veteran reported that after graduating from basic training on approximately November 27, 1960, he was moving his foot locker down a flight of stairs when he injured himself and fell down the stairs.  He reported that he went to the hospital on Lackland Air Force Base, was X-rayed, and was told he had a broken collar bone.  He stated that his doctor put his right arm in a sling for three weeks.  The Veteran also reported that during the first week after the incident, he was again injured while throwing a bag of garbage into a dumpster, and heard his shoulder pop.  He stated that when the doctor examined him a few days later, he informed the Veteran that the collar bone had healed out of alignment and that nothing more could be done.

Aside from the Veteran's entrance examination and separation examination reports, there are no service treatment records on file.  In April 2012, VA issued a formal finding of unavailability of the Veteran's service treatment records covering the period from November 27, 1960 to December 20, 1960 (i.e. the period in which the above-described events occurred).  The formal finding noted that the National Personnel Records Center (NPRC) did not have the Veteran's service treatment records.  

While the formal finding of unavailability specifically addressed the narrow time period between November 1960 and December 1960 in which the Veteran reported that his injuries first occurred, it is critical that all appropriate procedures be followed to determine whether any of the Veteran's service treatment records are available for any period of active service.  The Board notes that a May 2011 records request response indicated that all available service treatment records had been mailed and that the Veteran's service record indicated that he chose to hand carry his health record to his separation point.  However, on remand, the RO must make all attempts necessary to retrieve these records, and if they are unavailable, the RO must issue a formal finding of such that covers the Veteran's entire period of active service.           

Moreover, on remand the Board finds that VA must notify the Veteran of alternative sources to corroborate his account of sustaining in-service head and arm injuries, such as through lay or "buddy statements."   See Washington v. Nicholson, 19 Vet. App. 362 (2005).

The Veteran has never been afforded a VA examination to address his claimed right shoulder disability and residuals of a broken right collar bone.  Even if the Veteran's service treatment records are ultimately determined to be unavailable for all periods of active service, he has nevertheless competently and credibly reported two injuries that occurred in service in 1960.  At the Board hearing, he testified that his right shoulder and collar bone symptoms of restricted motion and nightly pain have been present since service, although have worsened with age.    

The Veteran's post-service VA treatment records currently on file do not contain a diagnosis of a right shoulder or right collar bone disability.  The RO denied these claims, in part, on the basis that although VA treatment records reflected treatment for right shoulder pain, no current disability of the right shoulder or right collar bone was shown.  Although pain alone is not considered a disability eligible for service connection, the Veteran has never been afforded a VA examination to determine what underlying injuries or disabilities may be causing his reported pain and restricted motion.  

As the Veteran has competently and credibly reported current symptoms, in-service injuries, and has asserted that these symptoms have continued since service, he must be provided a VA examination under VA's duty to assist. 

Psychiatric Disorder

The Veteran seeks service connection for psychiatric disability and testified at the hearing that  a grant of service connection for a psychiatric disability would satisfy his appeal of this issue.

The Veteran underwent a VA PTSD examination in June 2012, and no diagnosis of PTSD or any other psychiatric disorder was found to be present on examination.  However, the Veteran's VA treatment records reflect that he has been diagnosed with "major depressive disorder, single episode, severe" and "depression [not otherwise specified]," and that he was receiving regular VA treatment for a psychiatric condition since April 2011.  The Veteran testified at his October 2014 hearing that he discontinued individual therapy when his VA psychiatrist moved to private practice and he could no longer afford to see him.  

The Veteran asserted in an August 2012 statement that his VA examination was inadequate because it had been cut short and because he had not been asked enough questions.  In a September 2012 statement, the Veteran similarly contended that the VA examination had not been adequate.  He stated that the examiner told him the examination should take three hours, but instead he was seen for less than an hour due to scheduling problems.  He also stated that his depression and anxiety increased and decreased, and that he had been feeling better on the day of the examination. 

As a result of the foregoing, the Veteran should be provided another VA psychiatric examination.  The examiner must determine whether any current psychiatric disability is present, and must specifically rule in or exclude PTSD and depressive disorder.  For any current psychiatric disorder found to be present, the examiner must opine as to whether such disorder is related to service.  In addition, the examiner must also provide an opinion as to whether the Veteran's "major depressive disorder, single episode, severe" and "depression [not otherwise specified]," as diagnosed in VA treatment records during the period on appeal, is related to service.         

On remand, the Veteran's file should also be updated with any outstanding VA treatment records, and he should be provided an opportunity to submit any other lay statements as well as any other pertinent, outstanding treatment records, or authorize VA to obtain such records on his behalf.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make all attempts necessary to obtain the Veteran's service treatment records for all periods of active duty.  If the records are impossible to obtain, issue a formal finding of unavailability that pertains to all periods of active service, and notify the Veteran and his representative accordingly.

2.  Associate any outstanding VA treatment records with the Veteran's file.  The most recent VA treatment note of record is dated March 29, 2013.  

3.  Especially in light of the outstanding service records, notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of in-service and post-service symptoms regarding his right shoulder, right collar bone, and psychiatric disorder.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.   

4.  Provide the Veteran an opportunity to submit any private treatment records pertaining to his right shoulder, right collar bone, and/or psychiatric disabilities.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

5.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate medical professional to address his claimed right shoulder disability and residuals of a broken right collar bone.  The entire claims file must be made available to the examiner for review in conjunction with the examination.  All necessary testing should be conducted, and all findings reported in detail.    

For each of the Veteran's claimed conditions (i.e. right shoulder disability and residuals of a broken right collar bone), the examiner must:

a) Determine whether a disability is present. 

b) Provide an opinion as to the etiology of any diagnosed disability, to include whether it is at least as likely as not that the disability is related to service. 

Any opinion as to the etiology of any diagnosed disability should take into consideration the Veteran's competent and credible report of the following:

* After graduating from basic training on approximately November 27, 1960, the Veteran was moving his foot locker down a flight of stairs when he injured himself and fell down the stairs.
  
* He went to the hospital on Lackland Air Force Base, was X-rayed, and was told he had a broken collar bone.  His doctor put his right arm in a sling for three weeks.  

* During the first week after the incident, the Veteran was again injured while throwing a bag of garbage into a dumpster, at which time he heard his shoulder pop. 

* When the doctor examined him a few days later, he informed the Veteran that the collar bone had healed out of alignment and that nothing more could be done.
 
The examination report must include a complete explanation for all opinions expressed. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).   

6.  Schedule the Veteran for a VA psychiatric examination by an appropriate professional.  The entire claims file must be made available to the examiner for review in conjunction with the examination.

The examiner should: 

a) Identify any psychiatric disorder(s) present on examination.  The examiner should specifically rule in or exclude diagnoses of PTSD and depressive disorder.  

b) For every psychiatric diagnosis rendered, the examiner must opine as to whether it is at least as likely as not related to service or to any event of service. 

c) Regarding the diagnoses of "major depressive disorder, single episode, severe" and "depression," as indicated by VA treatment records during the period on appeal (e.g. May 2011 treatment note, September 2012 treatment note), are they at least as likely as not related to service or to any event of service?

A complete explanation should be provided for all opinions expressed.            
 
If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

7.  Then, readjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and allow an appropriate amount of time for response before returning the case to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


